
	
		II
		112th CONGRESS
		2d Session
		S. 3676
		IN THE SENATE OF THE UNITED STATES
		
			December 12, 2012
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To promote high-quality, cost-efficient, and effective
		  administrative support services to agencies overseas.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Reducing Duplication Overseas Act
			 of 2012.
		2.PurposeThe purpose of this Act is to promote
			 high-quality, cost-efficient, and effective administrative support services to
			 agencies overseas.
		3.DefinitionsIn this Act:
			(1)AgencyThe
			 term agency means a department, agency, or independent
			 establishment in the executive branch performing any foreign affairs
			 functions.
			(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the
			 Committee on Foreign Relations of the
			 Senate;
				(B)the
			 Committee on Homeland Security and
			 Governmental Affairs of the Senate;
				(C)the
			 Committee on Appropriations of the
			 Senate;
				(D)the
			 Committee on Foreign Affairs of the House of
			 Representatives;
				(E)the
			 Committee on Oversight and Government Reform of
			 the House of Representatives; and
				(F)the
			 Committee on Appropriations of the House of
			 Representatives.
				(3)International
			 cooperative administrative support services systemThe term
			 International Cooperative Administrative Support Services system
			 means the mechanism established pursuant to section 23 of the State Department
			 Basic Authorities Act of 1956 (22 U.S.C. 2695) by which the United States
			 Government manages and funds administrative support services at overseas
			 posts.
			(4)International
			 cooperative administrative support services customer agenciesThe
			 term International Cooperative Administrative Support Services customer
			 agencies means agencies participating in the International Cooperative
			 Administrative Support Services system.
			(5)International
			 cooperative administrative support services executive boardThe
			 term International Cooperative Administrative Support Services Executive
			 Board means the highest-level International Cooperative Administrative
			 Support Services policy-making body comprised of senior representatives of
			 agencies participating in the International Cooperative Administrative Support
			 Services system.
			4.Participation in
			 International Cooperative Administrative Support Services system
			(a)In
			 generalNot later than 2
			 years after the date of the enactment of this Act, each agency with operations
			 overseas under the authority of the Chief of Mission pursuant to section 207 of
			 the Foreign Service Act of 1980 (22 U.S.C. 3927) shall participate in the
			 International Cooperative Administrative Support Services system for purposes
			 of obtaining household furniture, furnishings, and appliance pools services,
			 motor pool services, and management services unless—
				(1)the agency
			 provides a detailed explanation for evaluation and decision by the
			 International Cooperative Administrative Support Services Executive Board that
			 describes—
					(A)how the agency
			 will provide the service outside of the International Cooperative
			 Administrative Support Services system;
					(B)the cost to the
			 agency of the service; and
					(C)how providing the
			 service outside the International Cooperative Administrative Support Services
			 system will not increase overall costs to the United States Government;
			 or
					(2)the agency
			 submits a detailed explanation for evaluation and decision by the International
			 Cooperative Administrative Support Services Executive Board certifying that the
			 mission of the agency cannot be achieved by such participation in the
			 International Cooperative Administrative Support Services system.
				(b)Rule of
			 constructionThe motor pool services requirement under subsection
			 (a) applies to administrative services, and shall not be construed as
			 superseding, removing, or limiting any statutory or programmatic requirements
			 related to agency use or procurement of vehicles.
			5.Use of alternate
			 service providersThe
			 International Cooperative Administrative Support Services Executive Board shall
			 allow an agency to act as an alternate service provider for administrative
			 services at an overseas post in place of the existing International Cooperative
			 Administrative Support Services provider for purposes of reducing overall costs
			 to the United States Government if the agency—
			(1)demonstrates
			 through a business case that it can provide the administrative service more
			 efficiently; and
			(2)agrees to provide
			 the administrative service to all other International Cooperative
			 Administrative Support Services customer agencies at the overseas post.
			6.Reporting
			 requirements
			(a)Biennial
			 report
				(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, and every 2 years thereafter, the Secretary of State, in consultation
			 with the International Cooperative Administrative Support Services Executive
			 Board, shall submit to the appropriate congressional committees a report on the
			 International Cooperative Administrative Support Services system.
				(2)ContentThe
			 report required under paragraph (1) shall—
					(A)establish
			 performance goals to define the level of performance to be achieved in
			 providing efficient, effective, and equitable administrative services to
			 International Cooperative Administrative Support Services customer
			 agencies;
					(B)establish a
			 balanced set of performance indicators to be used in measuring or assessing
			 progress toward each performance goal;
					(C)describe how the
			 International Cooperative Administrative Support Services system ensures the
			 accuracy and reliability of the data used to measure progress; and
					(D)identify
			 strategies and the resources required to achieve performance goals.
					(b)Comptroller
			 general review
				(1)In
			 generalNot later than 2 years after the date of the enactment of
			 this Act, the Comptroller General of the United States shall submit to the
			 appropriate congressional committees a review of the International Cooperative
			 Administrative Support Services system.
				(2)ContentThe
			 review required under paragraph (1) shall include—
					(A)an evaluation of
			 whether requiring agencies to participate in the International Cooperative
			 Administrative Support Services system for household furniture, furnishings,
			 and appliance pools services and motor pools services has increased
			 cost-efficiency and reduced administrative redundancies;
					(B)recommendations,
			 if warranted, for further consolidation of services in the International
			 Cooperative Administrative Support Services system;
					(C)an evaluation of
			 how implementation of this Act is affecting the performance of International
			 Cooperative Administrative Support Services customer agencies; and
					(D)recommendations,
			 if warranted, for improving the International Cooperative Administrative
			 Support Services system and implementing this Act.
					
